DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 01/11/2021, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections of 1-3, 5 and 6 has been withdrawn. Additionally, the 112d rejections of claim 2 has been withdrawn.
Applicant’s arguments, see pages 5-6, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-3, and 5-6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20150209577 granted to Golestanirad et al. (hereinafter “Golestanirad”) in view of Non Patent Literature titled “Analysis of a Vicsek Fractal Patch Antenna” by Fuqi et al. (dated 2004). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation “which is platinum”; it is unclear if the microelectrode device of claim 1 is platinum or made of platinum materials. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20150209577 granted to Golestanirad et al. (hereinafter “Golestanirad”) in view of Non Patent Literature titled “Analysis of a Vicsek Fractal Patch Antenna” by Fuqi et al. (hereinafter “Fuqi”).
Regarding claim 1, Golestanirad discloses an implantable microelectrode device with a fractal geometry shape (e.g. Abstract; Para. 0055 "altering the geometries of planar electrodes for maximizing the neural activation function is to increase an internal or external perimeter of the electrode”, 0059 ), wherein the device is selected from a group consisting of a pacemaker, a spinal cord stimulator, a peripheral nerve stimulator, and a deep brain nerve stimulator (e.g. Para. 0154 "pacemaker applications" "Epidural spinal cord stimulation (ESCS); Epidural cortical stimulation (ECS) is used in the brain"; Para 0003 "peripheral nervous"). Golestanirad discloses various fractal designs having various fractal geometry/dimensions which characterizes fractal patterns which would allow an infinite perimeter while maintaining a finite area. This large perimeter (and corresponding large number of vertices) relative to a small area thus provides a basis for neural stimulation electrodes. In practice, fractal shapes may be limited to a predetermined order (for example, a fifth order) due to manufacturing constraints. That is, in a fifth order pattern, a fractal geometric pattern may be repeated at successively smaller sizes up to five times (e.g. abstract, para 0058-0064). However, Golestanirad fails to explicitly disclose comprising an area of formula An and a perimeter of [[a]] formula Pn : 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
An=l2   .  5n ; Pn = 5Pn-1 – 8l (P1 = 12l,n = 2,3,4...); wherein Pn is the perimeter at iteration n with l as a side of an initial square, which is the minimum square unit of a fractal.
However, Fuqi teaches a fractal patch antenna which is designed with similar objectives (i.e., to reduce the antenna size while maintaining similar characteristics to that of a square patch antenna). Fuqi teaches using the design of a Vicsek fractal and the known formula to  reduce the antenna size  (area) while maintaining efficiency by using the design of a Vicsek fractal (see also, Golestanirad, abstract, para 0058-0064).

Regarding claim 2, Golestanirad as modified with Fuqi (hereinafter “modified Golestanirad”) renders the implantable microelectrode device according to claim 1 obvious as recited hereinabove, wherein n=3 (e.g. Fuqi reference, see figs on page 99).

Regarding claim 3, modified Golestanirad renders the implantable microelectrode device according to claim 1 obvious as recited hereinabove, wherein l is about 8 pm (e.g., Para. 0061; please note that the claim recites "I is about 8 p m" therefore the exact size has not been required. Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Ailer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 5, modified Golestanirad renders the implantable microelectrode device according to claim 1 obvious as recited hereinabove, which is platinum (e.g. Para. 0069 "Examples of such materials include gold, platinum, platinum-iridium, tungsten and tantalum,").

Regarding claim 6, modified Golestanirad renders the implantable microelectrode device according to claim 1 obvious as recited hereinabove, which creates a higher [[most]] current density than a circular type microelectrode of similar surface area or a serpentine type microelectrode of similar surface area as quantified using finite element model simulation (e.g. Paras 0045 and 0048 "optimized electrode geometries can be used to increase the efficiency of neural stimulation by maximizing the spatial variation of current, density on the electrode surface." it is noted that the language of this claim is considered to be non-funcitonal. The recited claim does not require any additional limitations and merely recites a result which will occur if the design is elected. Golestanirad does disclose using the same design and therefore, it is understood that the same result would be achieved.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20060267842 to Jow; 6476766 to Cohen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792